 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
     ELHAM ROOHANI
 3
     Nevada Bar No. 12080
     CHRISTOPHER BURTON
 4
     Nevada Bar No. 12940
     501 Las Vegas Boulevard South; Suite 1100
 5
     Las Vegas, Nevada 89101
     Phone: 702-388-6336
 6
     Elham.Roohani@usdoj.gov
     Christopher.Burton4@usdoj.gov
 7
     Attorneys for the United States
 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
                                             -oOo-
10
     United States Of America,                         )   Case No. 2:17-cr-00073-APG-GWF
                       Plaintiff,                      )
11
                                                       )   Stipulation To Continue Sentencing
          vs.                                          )
12
                                                       )
     Justin Anthony Fisher and                         )
13
     Joshua Ray Fisher,                                )
                       Defendants.                     )
14
                                                       )
15

16              IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

17   Trutanich, United States Attorney, District of Nevada, Elham Roohani, Assistant United

18   States Attorney, representing the United States of America, and Thomas Pitaro, Esq.,

19   representing the Defendant JUSTIN ANTHONY FISHER, and William Terry, Esq.,

20   representing the Defendant JOSHUA RAY FISHER that the sentencing in the above

21   captioned case, which is currently scheduled for October 16, 2019 at 2:00 pm, be continued

22   at least 60 days to a date and time convenient to this Court.

23   1.         Government counsel needs additional time to obtain victim impact statements from

24              the live victims in this case for the Court’s consideration and to afford the victims
                                                   1
 1         their rights under the Crime Victim’s Rights Act. This includes facilitating their

 2         presence at sentencing if they so request, and obtaining restitution due to them.

 3   2.    Defense counsel for both defendants need additional time to obtain mitigation

 4         evidence for the Court’s consideration.

 5   3.    Due to the voluminous discovery in this case, as well as the fact that there are two

 6         defendants, the parties anticipate that the Probation Office would appreciate

 7         additional time to prepare the Pre-sentence Investigation Reports.

 8   4.    The defendants are incarcerated but do not object to the continuance.

 9   5.    This continuance is not sought for purposes of delay, but to allow for adequate time

10         to prepare for sentencing.

11   6.    Denial of this request could result in a miscarriage of justice, and the ends of justice

12         served by granting this request outweigh the best interest of the public and the

13         defendants in a speedy resolution to this case.

14   7.    The additional time requested by this stipulation is excludable in computing the time

15         pursuant to the Speedy Trial Act, Title 18, United States Code, Sections 3161

16         (h)(7)(A), and considering the factors under Title 18, United States Code, Section

17         3161(h)(7)(B)(i), (ii), and (iv).

18         DATED this 27th day of August, 2019.

19   NICHOLAS A. TRUTANICH
     United States Attorney
20     /s/                                                    /s/
     ELHAM ROOHANI                                     THOMAS PITARO
21   Assistant United States Attorney                  Counsel for Defendant Justin Fisher

22                                                            /s/
                                                       WILLIAM TERRY
23                                                     Counsel for Defendant Joshua Fisher

24
                                               2
 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 6                                            -oOo-
 7   United States Of America,                         )   Case No. 2:17-cr-00073-APG-GWF
                       Plaintiff,                      )
 8                                                     )   Findings and Order on Stipulation
          vs.                                          )
 9                                                     )
     Justin Anthony Fisher and                         )
10   Joshua Ray Fisher,                                )
                       Defendants.                     )
11                                                     )
                                                       )
12

13
                Based on the pending Stipulation between the defense and the government, and good
14
     cause appearing therefore, the Court hereby finds that:
15
     1.         Government counsel needs additional time to obtain victim impact statements from
16
                the live victims in this case for the Court’s consideration and to afford the victims
17
                their rights under the Crime Victim’s Rights Act. This includes facilitating their
18
                presence at sentencing if they so request, and obtaining restitution due to them.
19
     2.         Defense counsel for both defendants need additional time to obtain mitigation
20
                evidence for the Court’s consideration.
21
     3.         Due to the voluminous discovery in this case, as well as the fact that there are two
22
                defendants, the parties anticipate that the Probation Office would appreciate
23
                additional time to prepare the Pre-sentence Investigation Reports.
24
                                                   3
 1   4.   The defendants are incarcerated but do not object to the continuance.

 2   5.   This continuance is not sought for purposes of delay, but to allow for adequate time

 3        to prepare for sentencing.

 4   6.   Denial of this request could result in a miscarriage of justice, and the ends of justice

 5        served by granting this request outweigh the best interest of the public and the

 6        defendants in a speedy resolution to this case.

 7   7.   The additional time requested by this stipulation is excludable in computing the time

 8        pursuant to the Speedy Trial Act, Title 18, United States Code, Sections 3161

 9        (h)(7)(A), and considering the factors under Title 18, United States Code, Section

10        3161(h)(7)(B)(i), (ii), and (iv).

11        THEREFORE, IT IS HEREBY ORDERED that the sentencings in the above-

12        captioned matters currently scheduled for October 16, 2019, respectfully, be vacated

13        and continued to a date and time convenient to this court, that is February 6, 2020 at

14        2:00 p.m. in Courtroom 6C.

15                    28th day of August, 2019.
          DATED this _____

16

17                                             _______________________________
                                               HONORABLE ANDREW P. GORDON
18                                             United States District Court Judge

19

20

21

22

23

24
                                              4
